DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fripp et al. PG Pub. 2019/0249549 (Fripp).
Regarding claim 1, Fripp discloses a controlled sleeve system, comprising: a) a substantially tubular housing (it is inherent the sliding sleeve valve will have a tubular housing with a first and second end) comprising a first end and a second end; b) a predetermined set of ports (it is inherent the sliding sleeve tool will have a port similar to the port 620 in Fig. 4B) disposed proximate the second end of the housing, each port extending from an outer surface of the housing through the housing to an inner annulus of the housing; c) a selectively actuated sliding sleeve (118) configured to selectively open, occlude, and close the predetermined set of ports (the sleeve has an open, partially open and closed configuration; Par. [0027]); d) a sensor (216) configured to be deployed in the well; e) a wireless remotely actuated flow controller (204) at least partially within the housing and operatively in communication with the sensor (216) (Par. [0039]), comprising: i) a sleeve actuator controller (210) operatively connected to the selectively actuated sliding sleeve (218) (actuators 210 to operate the downhole tool 214 between configurations, positions, or modes; Par. [0037]); and ii) a sensor data acquisition module (212) operatively in communication with the sensor (216) (Par. [0039]); f) a communications module (209) operatively in communication with the wireless remote actuated flow controller (204) (Par. [0035]; Fig. 2); and g) a power supply (212) operatively in communication with the wireless remote actuated flow controller (204), the communications module (209), and the sensor (216) (Par. [0037-0038]; Fig. 2). (Abstract; Par. [0027-0043]; Figs. 1-2).
Regarding claim 2, Fripp discloses the selectively actuated sleeve (118)comprises an electronically actuated, wirelessly accessible sliding sleeve. (Par. [0016-0017 & 0040]). Wireless downhole communication by detecting flowrate signals.
Regarding claim 3, Fripp discloses the sensor (216) comprises a pressure sensor or a temperature sensor. (Par. [0042]).
Regarding claim 4, Fripp discloses the wireless remotely actuated flow controller (204) comprises: a) a sleeve actuator controller (210); b) an analog to digital converter (controller 204 has an analog to digital converter; Par. [0036]); c) a writable memory (208); and d) a data communicator (206) (Par. [0036]). (Par. [0036-0037];Fig. 2).
Regarding claim 5, Fripp discloses the sleeve actuator controller (214) comprises: a) an electric motor; and b) an electric motor driver operatively connected to the electric motor. (Par. [0037]).
Regarding claim 7, Fripp discloses the power supply (212) comprises a battery, a downhole power generator, or a combination thereof. (Par. [0038]).
Regarding claim 10, Fripp discloses the predetermined set of ports comprises four ports (each sleeve 118A-118D will have a port; Fig. 1); b) the selectively actuated sliding sleeve (118) comprises a plurality of selectively actuated sliding sleeves (118A-118D), each selectively actuated sliding sleeve of the plurality of selectively actuated sliding sleeves associated with a corresponding port of the plurality of ports, each selectively actuated sliding sleeve of the plurality of selectively actuated sliding sleeves autonomously operatable with respect to the other selectively actuated sliding sleeves (Par [0040]; claim 13); and c) the controlled sleeve system comprises a predetermined set of feedback loop and position sensors corresponding to, and operatively in communication with, the plurality of electronically actuated, wirelessly accessible sliding sleeves (controller 202 will be able to determine the position of the sliding sleeve).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fripp.
Regarding claim 9, Fripp teaches the downhole tool (214) can be powered by a battery (Par. [0038]) and the power can be converted (Par. [0037]).
However, Fripp does not teach predetermined set of batteries.
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have multiple batteries, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fripp in view of Mullins US Patent 5,955,666 (Mullins).
Regarding claim 8, Fripp teaches the downhole tool (214) can be powered by a generator or battery. (Par. [0038]). Examiner contends the battery will be in a pressure housing secured from the downhole elements.
However, Fripp does not teach the battery is rechargeable.
Nonetheless, Mullins teaches a battery can be recharged  by a charging unit (23). (col. 7, lines 18-21).
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the battery in Fripp with a rechargeable battery that can be recharged with a charging unit as taught by Mullins for the purpose of continuously generating power to the downhole tool. This would achieve the predicable result of maintaining power to the downhole tool without removing the battery.
Claims 6, 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fripp in view of Johnson PG Pub. 2009/0034368 (Johnson).
Regarding claim 6, Fripp discloses the claimed invention except for the communications module further comprises a bidirectional transceiver.
Nonetheless, Johnson teaches a surface controller (150) and a downhole controller (60) that communicates  to actuate a downhole flow control valve (67). The communication is bidirectional between the surface transducer (120) and the downhole transducer (110). (Par. [0020-0021]; Figs. 1A-1B). Examiner contends the surface controller has a data processor. (Par. [0021]).
Thus, it would have been obvious to one having ordinary skills in the art at the time the invention was made to modify Fripp system with the ability to communicate bidirectional between the surface transducer and downhole transducer as taught by Johnson for the purpose of sending data between the two controllers. This would achieve the predictable result of sending real time data and information between the surface controller and downhole controller updates in the system and the downhole flow control valve.
Regarding claim 11, Fripp discloses a system to control and optimize the injection of CO.sub.2 and real time monitoring of CO.sub.2 plume leaks (Co2; Par. [0029]), comprising: a) a controlled sleeve system, comprising: i) a substantially tubular housing (it is inherent the sliding sleeve valve will have a tubular housing with a first and second end) comprising a first end and a second end; ii) a predetermined set of ports (it is inherent the sliding sleeve tool will have a port similar to the port 620 in Fig. 4B) disposed proximate the second end of the housing, each port extending from an outer surface of the housing through the housing to an inner annulus of the housing; iii) a selectively actuated sliding sleeve (118) configured to selectively open, occlude, and close the predetermined set of ports (the sleeve has an open, partially open and closed configuration; Par. [0027]); iv) a sensor (216) configured to be deployed in the well; v) a wireless remotely actuated flow controller (214) disposed at least partially within the housing and operatively in communication with the sensor (216) (Par. [0039]), comprising: (1) a sleeve actuator controller (210) operatively connected to the selectively actuated sliding sleeve (218) (actuators 210 to operate the downhole tool 214 between configurations, positions, or modes; Par. [0037]); and (2) a sensor data acquisition module (212) operatively in communication with the sensor (216) (Par. [0039]); vi) a communications module (209) operatively in communication with the wireless remote actuated flow controller (214) (Par. [0035]; Fig. 2); and (a) a power supply (212) operatively in communication with the wireless remote actuated flow controller (204), the communications module (209), and the sensor (216) (Par. [0037-0038]; Fig. 2); and b) a surface control system (122) operatively in communication with the sleeve system (Par. [0024 & 0068]; Fig. 1).
However, Fripp does not teach the surface control system comprising: i) a data processor; and ii) a bidirectional data communicator operatively in communication with the wireless remotely actuated flow controller in real time and with the data processor.
Nonetheless, Johnson teaches a surface controller (150) and a downhole controller (60) that communicates  to actuate a downhole flow control valve (67). The communication is bidirectional between the surface transducer (120) and the downhole transducer (110). (Par. [0020-0021]; Figs. 1A-1B). Examiner contends the surface controller has a data processor. (Par. [0021]).
Thus, it would have been obvious to one having ordinary skills in the art at the time the invention was made to modify Fripp system with the ability to communicate bidirectional between the surface transducer and downhole transducer as taught by Johnson for the purpose of sending data between the two controllers. This would achieve the predictable result of sending real time data and information between the surface controller and downhole controller updates in the system and the downhole flow control valve.
Regarding claim 12, Fripp discloses a data acquisition and processing system; b) a data transceiver complimentarily in communication to the wireless communications module; c) a data transfer port; and d) a specialized data interface. (Par. [0021]). Examiner contends the surface controller will be able to perform all of the functions in the claim 12.
Regarding claim 13, Fripp discloses the data transceiver (120) comprises: a) a pressure pulse data transceiver; and b) a hydraulic pressure pulse generator operatively in communication with the pressure pulse data transceiver. (Par. [0021]). The transceiver (120) will be able to send and receive pressure pulse signals.
Regarding claim 14, Fripp discloses a method of controlling and optimizing injection of CO.sub.2 and real time monitoring of CO.sub.2 plume leaks (Co2; Par. [0029]), comprising: a) deploying a controlled sleeve system into a well (Fig. 1), the controlled sleeve system comprising: i) a substantially tubular housing (it is inherent the sliding sleeve valve will have a tubular housing with a first and second end) comprising a first end and a second end; ii) a predetermined set of ports (it is inherent the sliding sleeve tool will have a port similar to the port 620 in Fig. 4B) disposed proximate the second end of the housing, each port extending from an outer surface of the housing through the housing to an inner annulus of the housing; iii) a selectively actuated sliding sleeve (118) configured to selectively open, occlude, and close the predetermined set of ports (the sleeve has an open, partially open and closed configuration; Par. [0027]); iv) a sensor (216) configured to be deployed in the well; v) a wireless remotely actuated flow controller (214) disposed at least partially within the housing and operatively in communication with the sensor (216) (Par. [0039]), comprising: (1) a sleeve actuator controller (210) operatively connected to the selectively actuated sliding sleeve (218) (actuators 210 to operate the downhole tool 214 between configurations, positions, or modes; Par. [0037]); and (2) a sensor data acquisition module (212) operatively in communication with the sensor (216) (Par. [0039]); vi) a communications module (209) operatively in communication with the wireless remote actuated flow controller (214) (Par. [0035]; Fig. 2); and (a) a power supply (212) operatively in communication with the wireless remote actuated flow controller (204), the communications module (209), and the sensor (216) (Par. [0037-0038]; Fig. 2); and b) deploying a surface control system (122) operatively in communication with the sleeve system (Par. [0024 & 0068]; Fig. 1); and c) operatively placing the surface control system (122) in communication with the controlled sleeve system (118) (Par [0069]; Fig. 1); d) injecting CO.sub.2 into a geological formation of the well, at least partially through the controlled sleeve system (Co2; Par. [0029]); and e) using the surface system (122) to selectively actuate the selectively actuated sleeve to selectively choke, occlude, and permit the flow of CO.sub.2 by opening and closing the plurality of ports in response to a command from the surface system to equalize the pressure in the well. (Abstract; Par. [0027-0043]; Figs. 1-2).
However, Fripp does not teach the surface control system comprising: i) a data processor; and ii) a bidirectional data communicator operatively in communication with the wireless remotely actuated flow controller in real time and with the data processor.
Nonetheless, Johnson teaches a surface controller (150) and a downhole controller (60) that communicates  to actuate a downhole flow control valve (67). The communication is bidirectional between the surface transducer (120) and the downhole transducer (110). (Par. [0020-0021]; Figs. 1A-1B). Examiner contends the surface controller has a data processor. (Par. [0021]).
Thus, it would have been obvious to one having ordinary skills in the art at the time the invention was made to modify Fripp system with the ability to communicate bidirectional between the surface transducer and downhole transducer as taught by Johnson for the purpose of sending data between the two controllers. This would achieve the predictable result of sending real time data and information between the surface controller and downhole controller updates in the system and the downhole flow control valve.
Regarding claim 15, Fripp discloses a) the geological formation (124) comprises a plurality of geological formations (Fig. 1); and b) the surface system (122) selectively actuates the selectively actuated sliding sleeve to selectively choke or permit flow (the sleeve has an open or partially open to choke flow; Par. [0027]) of CO.sub.2 (Co2; Par. [0029]) by opening and closing the plurality of ports in response to a command from the surface system to equalize the pressure in the well to inject a substantially equal amount of CO.sub.2 into each geological formation of the plurality of geological formations (Co2; Par. [0029]). (Fig. 1).
Regarding claim 16, Fripp discloses the selectively actuated sliding sleeve (118) can selectively fully open and fully close the predetermined set of ports and still choke the flow (the sleeve has an open, partially open and closed configuration; Par. [0027]).
Regarding claim 17, Fripp discloses deploying a sleeve system (118) further comprises deploying multiple controlled sleeve systems (118A-118F) in the well, the method further comprising: a) deploying the multiple controlled sleeve systems (118A-118F) into a corresponding set of multiple geological zones (120A-120F); and b) operating the multiple controlled sleeve systems substantially simultaneously to receive the CO.sub.2 substantially simultaneously, increasing an amount of CO.sub.2 volume that can be injected in the well over a period of time (Par. [0029]).
Regarding claim 19, Fripp discloses communicating data and commands between the surface system and the sleeve system wirelessly using acoustic pulses created at the surface and detected downhole. (Abstract; Par. [0039-0040]).
Regarding claim 20, Fripp discloses deploying the controlled sleeve system occurs by attaching the controlled sleeve system to tubing (114) and deploying the controlled sleeve system in the well along with the tubing or the casing. (Fig. 1).


Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676